DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100298895 A1 to Ghaffair et al. (hereinafter, Ghaffair).
inter alia:
a temperature-sensing brassiere comprising:
a first substrate defining a mesh pattern and comprising: 
a first set of boustrophedonic segments arranged in the mesh pattern ([0231] polymer member fitted with flexible and stretchable electronic sensor and imaging arrays for measuring … properties of biological tissue … such as temperature); and 
a first set of island regions at each intersection of the first set of boustrophedonic segments in the mesh pattern ([0231] islands, which house required circuity and are interconnected mechanically and electronically via interconnects) ([0108] In embodiments, the interconnect may be formed in a boustrophedonic style such that it effectively comprises long bars 408S and short bars 410S);
a first set of temperature-sensing assemblies, each temperature-sensing assembly in the first set of temperature-sensing assemblies arranged at an island region in the first set of island regions and comprising ([0231] the electronic components may be arranged in islands, which house required circuity and are interconnected mechanically and electronically via interconnects):
a thermal contact fastened to the first substrate at the island region via a bore in the first substrate at the island region and a temperature sensor coupled to the first substrate at the island region and configured to detect the temperature of the thermal contact (see [0104] and Fig. 3);
a brassiere structure: 
FIG. 18 shows an embodiment of the invention adapted for the human breast.); and 
interposed between the first substrate and the thermal contact of each temperature-sensing assembly in the first set of temperature-sensing assemblies, wherein the thermal contact of each temperature-sensing assembly in the first set of temperature-sensing assemblies protrudes through the first substrate and the brassier structure to contact skin of the user proximal the first breast region of the user ([0233] FIG. 18 shows an embodiment of the invention adapted for the human breast. In embodiments of the invention, a conformable polymeric membrane 200T in the shape of a single human breast 2040T. Applied to the membrane 200T is circuitry 1000T comprising sensor …. In embodiments, the array(s) 1000T are physically integrated into the surface of the polymeric breast-shaped membrane 200T); and 
a controller electrically coupled to the set of temperature sensors via the first substrate and configured to: 
sample the temperature sensor of each temperature-sensing assembly in the first set of temperature-sensing assemblies during a data collection period to generate a series of temperature data and  store the series of temperature data ([0237] In another embodiment of the invention, the devices are anchored to the breasts with straps similar to those of a 275T. Thus in use, the user can wear the apparatus like a bra. In embodiments, the device has a port (not shown) for connecting to an external processing facility 1200A, which in FIG. 18 is depicted as residing in a laptop computer 1204T. Wireless communication is also possible and depicted in the figure. The external device can provide power and also receives data during screening) (also see [0010], [0244]).
Regarding Claim 4, Ghaffair discloses the system of Claim 1, wherein the first substrate is characterized by one piece flexible printed-circuit-board construction ([0090]-[0091]).  
Regarding Claims 5 and 16, Ghaffair discloses the system of Claim 1, where the device as set forth in Claim 1 is also integrated into a second cup of a brassiere to accommodate both the left and right breast of the user ([0035], [0234], [0237], [0245], [0248]).
Regarding Claim 7, Ghaffair discloses the system of Claim 1, wherein each boustrophedonic segment in the first set of boustrophedonic segments defines a boustrophedonic pattern and is configured to extend transverse to the boustophedonic pattern in response to tension along the boustrophedonic segment; and wherein the first substrate is configured to expand over the breast of the user and conform to the breast of the user based on extension of the first set of boustrophedonic segments ([0108]).  
Regarding Claim 8, Ghaffair discloses the system of Claim 1, wherein each temperature-sensing assembly in the first set of temperature-sensing assemblies further comprises: a thermally conductive surface: coupled to the first substrate at the island region concentric to the bore in the island region; contacting the thermal contact of the temperature-sensing assembly; and contacting the temperature sensor of the temperature-sensing assembly (see [0104] and Fig. 3).  
Regarding Claim 9, Ghaffair discloses the system of Claim 1, wherein the first substrate defines a triangular mesh pattern (see dotted line in annotated Fig 18, below).

    PNG
    media_image1.png
    287
    470
    media_image1.png
    Greyscale

  
Regarding Claim 10, Ghaffair discloses the system of Claim 1, wherein the controller is electrically coupled to each temperature sensor in the set of temperature sensors via an electrical trace traversing a subset of the boustrophedonic segments of the first substrate ([0108] Each interconnect 404S is patterned and etched so that its structural form has width and thickness dimensions that may be of comparable size (such as their ratio or inverse ratio not exceeding about a factor of 10); and may be preferably equal in size. In embodiments, the interconnect may be formed in a boustrophedonic style such that it effectively comprises long bars 408S and short bars 410S).
Regarding Claim 11, Ghaffari discloses the system of Claim 10 wherein the electrical trace comprises:
a positive voltage supply and a negative voltage supply ([0095] a voltage dynamic range, such as +/-6 mV; a dc voltage offset range, such as -2.5 to 5 V, with dc rejection; a voltage noise, such as 0.002 mV, a maximum signal-to-noise ratio, such as 3000; a leakage current, such as 0.3 to typical, 10 .mu.A to maximum, as meets IEC standards, and the like; an operating voltage of 5 V);
a serial data line ([0095] a number of interface wires, such as for power, ground, low impedance ground, data lines, and the like); and 
a serial clock line ([0084] clock) ([0095] a number of interface wires, such as for power, ground, low impedance ground, data lines, and the like); and 
wherein a subset of the set of temperature sensors are mutually electrically coupled to the positive voltage supply, the negative voltage supply, the serial data line, and the serial clock line ([0095]).  
Regarding Claim 12, Ghaffari discloses the system of Claim 10, wherein a temperature sensor of a temperature-sensing assembly in the first set of temperature-sensing assemblies is electrically coupled to the controller via a set of redundant electrical traces, each electrical trace in the set of redundant electrical traces traversing a unique subset of boustrophedonic segments in the first set of boustrophedonic segments to electrically couple the temperature sensor to the controller ([0108]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffair in view of US 6419636 B1 to Young et al. (hereinafter, Young).
Regarding Claims 2 and 17-19, Ghaffari discloses the system and method of Claim 1 and 16 and further comprising a hub configured to extract the series of temperature data from the temperature-sensing brassiere and upload the series of temperature data to a computational device ([0237] In embodiments, the device has a port (not shown) for connecting to an external processing facility 1200A, which in FIG. 18 is depicted as residing in a laptop computer 1204T. Wireless communication is also possible and depicted in the figure. The external device can provide power and also receives data during screening) (also see [0010], [0244]) and where the device as set forth in Claim 1 is also integrated into a second cup of a brassiere to accommodate both the left and right breast of the user ([0035], [0234], [0237], [0245], [0248]).  Ghaffari also teaches that the device may be used to in cancer screening ([0007]). 
Ghaffari discloses the claimed invention as set forth and cited above except erasing the series of temperature data from the temperature-sensing brassiere; and the computational device configured to: evaluate a breast cancer risk assessment model based on the series of temperature data; and estimate a breast cancer risk assessment for the user and during a data collection period recoding first breast temperature data from each temperature-sensing assembly in the first set of temperature-sensing assemblies and second breast temperature data from the second set of temperature-sensing assemblies, and after the collection period spatially interpolating the first breast temperature data and the second breast temperature data to generate a first breast temperature profile and a second breast temperature profile and estimating a breast cancer risk assessment for the user based on the first breast temperature data and the second breast temperature data, rendering the first breast temperature profile and the second breast temperature profile as a heat map representing the temperature of the first breast, an estimating a location of an abnormal mass in the first breast of the user or the second breast of the user, where rendering the first breast temperature profile and the second breast temperature profile further comprises rendering an indication of 
 However, Young teaches a brassiere for the purpose of taking surface temperature measurement of breasts, downloadable to a computer (col. 24, ll. 57-67), for the purpose of the detection of the development of breast cancer (col. 22, ll. 61-63). Young teaches erasing the series of temperature data from the temperature-sensing brassiere (col. 22, ll. 15-24 and col. 48, ll. 64 to col. 49, ll. 3); and the computational device configured to: evaluate a breast cancer risk assessment model based on the series of temperature data (col. 25, ll. 17-22 and ); and estimate a breast cancer risk assessment for the user (col. 30, ll. 18-24 and col. 43, ll. 45-67). Young teaches during a data collection period recoding first breast temperature data from each temperature-sensing assembly in the first set of temperature-sensing assemblies and second breast temperature data from the second set of temperature-sensing assemblies, and after the collection period spatially interpolating the first breast temperature data and the second breast temperature data to generate a first breast temperature profile and a second breast temperature profile and estimating a breast cancer risk assessment for the user based on the first breast temperature data and the second breast temperature data, rendering the first breast temperature profile and the second breast temperature profile as a heat map representing the temperature of the first breast (col. 43, ll. 11 to col. 44, ll. 2 and Fig. 27). Furthermore, Young teaches where rendering the first breast temperature profile and the second breast temperature profile further comprises rendering an indication of the location of the abnormal mass in the first breast temperature profile or the second breast temperature profile (col. 10, 28-41, col. 14, ll. 
Regarding Claim 3, Ghaffari as modified discloses the system of Claim 2, wherein the computational device is further configured to associate the series of temperature data with relative locations in the first breast region of the user (Ghaffari  [0044] … a processing facility capable of polling the array of electronic devices to determine a first set of information related to the identity and location of each electronic device in the array, the processing facility configured to adjust the operation of the array based upon information related to a second set of information related to the identity and location of each electronic device in the array) and interpolate the series of temperature data to generate a breast temperature profile and render the breast temperature profile as a heat map representing a temperature of the first breast region of the user (Ghaffari [0244] For example, tissue maps as described herein may be created from all sensor data disclosed herein and presented on output facility (as shown on 1204T). Textual and graphical data relating to the data generated by the circuitry may be presented to the user. The processing facility may be configured to cause historical data generated by the circuitry to be stored, aggregated, and presented in a variety of ways including daily, weekly, monthly, or any other useful interval readings, charts, reports, and the like).

Regarding Claim 19, Ghaffari discloses the claimed invention as set forth and cited above except for expressly disclosing after the data collection period, further comprising estimating a location of an abnormal mass in the first break of the user or the second breast of the user and wherein rendering the first breast temperature profile and the second breast temperature profile further comprises rendering an indication of the location of the abnormal mass in the first breast temperature profile or the second breast temperature profile. However, Ghaffari does disclose an alternative embodiment where ultrasound transducers and other sensors within their disclosure may be used to locate abnormal regions of the breast tissue ([0238]). A skilled artisan would have recognizes that the temperature sensors of Ghaffari could be used in combination with the ultrasound transducers at each of the islands to location abnormal regions of the breast tissue, since Ghaffari already discloses that temperature is an indication of abnormal breast tissue, and Ghaffari readily discloses that the location of each of the measurements at each of the islands is known and may be located. 

13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghaffair in view of Young and further in view of US 4428382 A to Walsall et al. (hereinafter, Walsall) and US 20190246966 A1 to Friedman et al. (hereinafter, Friedman).
Regarding Claim 13 and 20, Ghaffair as modified discloses the system of Claims 1 and 17, except for expressly disclosing at the temperature sensing brassiere further comprising an inertial measurement unit arranged in the brassiere structure, during the data collection period, recording a series of inertial data from the inertial measurement unit and after the data collection period, in response to estimating a noncompliant posture of the user based on the series of inertial data, prompting the user to reinitiate the breast cancer assessment. However, Walsall teaches that breast temperature measurements are best suited when the patient is laying in a supine position (col. 5, ll. 23-36).  Therefore, a skilled artisan would have recognized that there is an ideal supine posture for the wearer of the brassiere to be in during measurements, and that if measurements are taken in any other posture that is not ideal for the measurement, measurements should be subsequently repeated until data collected is indicated as being performed in the ideal supine position. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Ghaffair as modified with the teachings of Walsall, as Walsall teaches at col. 5, ll. 23-26 that measurements in the supine position are important because the is the position for the time it takes for the patient’s body to because accustomed to temperature in a room.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791